IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

FRANK KENNETH MILLER, JR.,
Plaintiff,

V. CIVIL ACTION NO, 2:18-cv-00269
Judge: Johnston

COBRA ENTERPRISES OF UTAH, INC.

d/b/a Cobra Firearms, a Utah corporation; and

RK HOLDINGS LLP d/b/a RURAL KING

HOLDINGS, LLP, an Illinois limited

liability partnership authorized to do

business in the State of West Virginia,

Defendants.

 

AFFIDAVIT OF FRANK KENNETH MILLER

 

STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to-wit:
I, Frank Kenneth Miller, being over the age of 18, of sound mind, and having been duly
sworn, say the following is true and correct:
Te I hereby certify that I have reviewed each and every medical bill attached hereto.
2. I hereby certify that the attached medical bills are true and complete copies of all
medical bills I have incurred as of May 10, 2019, are a direct and proximate result of the injuries

I suffered on June 25, 2017.

3s I hereby certify that the sum certain for the medical bills attached hereto totals
$139,756.29.
4, I hereby certify that each and every medical bill attached hereto was reasonable and

necessary for the medical treatment I received as a direct proximate result of the injuries I suffered

on June 25, 2017.

PLAINTIFF’S
EX me

 
 

 

5 I hereby certify that the medical bills attached hereto represent the medical bills I
incurred only as it relates to the injuries I suffered on June 25, 2017, and for no other reason and/or
injuries.

FURTHER, THE AFFIANT SAITH NAUGHT.

VAcaAOOH

FRANK KENNETH MILLER

 

TAKEN, SUBSCRIBED and SWORN TO before me this \@>_ day of May, 2019.

My Commission Expires: —2=S> A , Ss

—-"OTARY PUBLIC OFFICIAL SEAL] ieee
aN Tanya R Thomas
| State of West Virginia Se
Hip) "September 04, 2022 NOTARY PUBLIC — STATE OF WEST VIRGINIA
Sa Pr%

 

Bucci Bailey & Javins
213 Hale Street
Charleston, WV 25301

 
 

 

Frank “Kenny” Miller, Jr.

 

 

 

 

 

 

 

 

 

 

 

Date Provider Description Bill Amount
06/25/17 Boone Co Ambulance Transport $ 1,004.00
06/25/17 Air Evac Lifeteam Transport $ 31,179.16
06/25- CAMC Inpatient Admission 6/25-7/3/17 $ 77,150.13
07/19/17 Trauma Evaluation 6/25/17 $ 429.00
Trauma Procedure 6/25/17 $ 2,106.00
Pathology 6/26/17 $ 1,170.00
ECG Report 6/26/17 $ 34.00
CV VAS Arterial (lower left) 6/26/17 $ 83.00
Trauma Outpatient Visit 7/12/17 $ 109.00
Trauma Outpatient Visit 7/19/17 $ 109.00
06/25-26/17 | WVU Physicians of Part Removal Colon w Anastomosis $ 7,839.00
Charleston Mobilize Splenic Flex
Resect Small Intest Sing] Resec/Anas
06/25/17 General Anesthesia Anesthesia-Removal of Smal! Intestine $ 2,040.00
Insertion Catheter Artery $ 225.00
06/25-27/17 | Associated Radiologists, Inc. | Radiology Chest PA 1 V, Lumbar Spine 2-3V, CTA Lower
Extremity w-w/o 6/25/17 $ 516.00
Radiology Chest PA 1 V 6/27/17 & 6/30/17 $ 80.00
12/13/17- Boone Memorial Hospital Therapies $ 13,361.00
5/9/18
11/26/18 Dr. Darshan Dave Office visit and nerve conduction study $ 1,352.70
1/18-2/11/19 | MedCare Therapy Center Therapies $ 970.00

 

 

 

 

SUBTOTAL

$ 139,756.29

 

 

 

 

 

 

 

 
 

Teresa Jenkins MCAHunt ingtonWV (2/3) 05/09/2019 11:35:26 AM -O0400

 

 

 

TOTAL DUE

 

 

 

Boone County Ambulance Authority

836 4TH AVE
HUNTINGTON, WV 25701-9998

 

 

     

 

 

“ITEMIZED INVOICE
FRANK MILLER Boone County Ambulance Authority
9964 DANIEL BOONE PKWY 836 4TH AVE
Foster, WV 25081 HUNTINGTON, WV 25701-9998

866-659-9113

 

TO ASSURE PROPER CREDIT, RETURN THIS Statement Date Patient ID AMOUNT PAID
PORTION WITH YOUR PAYMENT
Ticket #: 8Q170825-2233-BCA:1 05/09/19 863793

 

 

 

 

 

 

DETACH HERE

 

 

 

 

 

 

MAKE CHECKS PAYABLE TO: — Boone County Ambulance Authority BALANCE |.

 

 

  

 

 

Charge:
6/25/2017 ALS EMERGENCY FRANK 3960.00
6/25/2017 MILEAGE FRANK 354.00
Charge Total: $1,004.00

Payments

Paid By: PALMETTO GBA WV WO MANDATORY INS ADJ ($603.97)
Paid By: PALMETTO GBA WV PAYMENT ($318.73)
Paid By: MILLER, FRANK SUB - SUBSCRIBER COURTESY ($81.30)
Pald By: MILLER, FRANK SUB - SUBSCRIBER COURTESY $81.30
Paid By: MILLER, FRANK PAYMENT ($5.00)
Paid By: HUNTINGTON VAMC FEE BASIS AJ MANDATORY INS ADJ ($5.00)
Paid By: MILLER, FRANK Refunds Patiants $5.00
Paid By: HUNTINGTON VAMC FEE BASIS AJ MANDATORY INS ADJ ($76.30)
Paid By: PALMETTO GBA WV WO MANDATORY INS ADJ $603.97
Paid By: HUNTINGTON VAMC FEE BASIS PAYMENT ($7,004.00)
Pald By: HUNTINGTON VAMC FEE BASIS AJ MANDATORY INS ADJ $76.30
Paid By: PALMETTO GBA WV WO MANDATORY INS ADJ $2.28

BALANCE $0.60
P.O. Box 106 patientaccounts@amgh.us -
LLY LUA West Plains, MO 65775 Phone: (877) 288-5340

Fax: (417) 255-2312

» Return Service R ted
AIR EVAC LIFETEAM NOMI 2oNWice Oe PLUTO UL

Signing this form

Authorization to Bill

will not increase patient financial responsibility; however, without your signature your

insurance may not pay Air Evac EMS, Inc for the services provided to Frank K. Miller. This will leave
$31,179.16 as patient financial responsibility.

Patient Name: Frank K. Miller Date of Service: 06/25/2017

Policyholder/Insured: Call #: 30017736420A

Assignment of Insurance Benefits; Financial Responsibility: Air Evac EMS, Inc will work for and
with you in an effort to obtain proper reimbursement from your insurance plan. An assignment of
benefits will assist Air Evac EMS, Inc in working with your insurance plan.

| assign all applicable health insurance benefits to which | and/or my dependents are entitled to Air Evac EMS, Inc. | certify
that the health insurance information | have provided is accurate as of the date set forth below and that | am responsible for

keeping it updated.

| will use my best efforts to assist with submitting Insurance claims.

| authorize Air Evac EMS, Inc to submit claims, on my and/or my dependents behalf, for payment to Medicare, Medicaid, or

any other payer for services provided to me or my dependent. | also instruct my benefit plan (or its administrator) to pay Air
Evac EMS, Inc directly for the services rendered to me or my dependent. To the extent that my current policy prohibits air

ect

payment to Air Evac EMS, Ine, | instruct and direct my benefit plan (or its administrator) to provide documentation stating such
non-assignment to myself and Air Evac EMS, Inc upon request. Upon proof of such non-assignment, | instruct my benefit plan
(or its administrator) to make the check to me and mail it directly to Air Evac EMS, Inc.

| assign the right to appeal payment denial or other adverse decisions made by my benefit plan (or Its administrator), as well
as the right to file a complaint or grievance, bring suit, or pursue arbitration, to Air Evac EMS, Inc on my behalf.

| understand that | am financially responsible for the billed charges for the services provided to patient by Air Evac EMS, Inc,
regardless of my Insurance coverage, and in some cases may be responsible for an amount in addition to that which is paid by
my insurance, such as one co-insurance, deductible and any remaining balance. | agree to immediately remit to Air Evac

r

EMS, Inc ay payments that
ts to such payments to Air Evac EMS, Inc.

assign all rig

eceive directly from insurance or any source whatsoever for the services provided to me and |

Authorization to Release Information: Air Evac EMS, Inc may need to obtain information from other
sources in order to receive appropriate reimbursement from all available insurance sources.

| authorize and direct any holder of medical information or documentation to include city, count and state accident reports
about me or my dependent to release such information to Air Evac EMS, Ine, its billing agents, MS, its carriers and agents
and/or any other payers or insurers as may be appropriate to determine any benefits payable for these or any other medical
services provided to me or my dependent by Air Evac EMS, Inc.

ERISA Authorization (Only Applies to Employer Sponsored Plans): ERISA is a federal law that allows a
patient’s Authorized Representative to handle the patient’s insurance claim.

| hereby designate Air Evac EMS, Inc as my Authorized Representative under ERISA and its regulations. | hereby designate,
authorize, and convey to Air Evac EMS, Inc to the full extent permissible under law and under any applicable insurance policy
and/or employee health care benefit plan: (1) the right and ability to act on my behalf in connection with any claim, right, or
cause of action that | may have relating to such insurance policy and/or benefit plan; and (2) the right and ability to pursue any
claim, right, or cause of action in connection with said insurance policy and/or benefit plan, including but not limited to any
cause of action under ERISA, with respect to any healthcare expense incurred as a result of the services | or my dependent
received from Air Evac EMS, Inc and, to the extent permissible under the law, to claim, such benefits, claims, or
reimbursement, and any other applicable remedy, including expenses, damages, penalties or fines. To the extent that the
or insurance policy and/or employee health care benefit plan lawfully prohibits such any of the assignments described
above in this paragraph, | authorize Air Evac EMS, Inc to take the actions described in this paragraph on my behalf.

Patient Signature:

Representative Signature: Date:

 

AY

Date:

 

 

(A representative is considered to be someone other than the patient who is responsible for the patient's medical and/or financial affairs.)

A copy of this form is valid as an original.

QUAM
 

10/03/2017 19:63 FAX 3049893004 PAT ACCT Wood /O42

 

 

 

 

 

 

 

 

 

 

 

 

 

    
     

 

 

 

 

 

 

 

 

 

 

     
    
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VGHARLESTON AREA MEDICAL CENTER TET Oe 88g
601 MORRIS ST PO BOX 37178 fone 30008041 Ty in
CHARLESTON WV 263041326 BALTIMORE MO 212073178 Githowrs SrareanY oovthe pumaaS TT
om | el _. "580526150 5 GeI25I2017 | 07/03/2017 |
© PAT MME id mE 4| a SCHUM ADDL J. 9864 DANIEL BOONE PKWY ,
v/MILLER PRANK | FOSTER an, Sw aes 250816042 M
10 RTH ITE StH Thigesion”” ~" tinh Tet eoneaanebes 7" — a
tz DAE RHA SPE SRC), it tea Mok is as TIATS Ce eg We dl
Qai2ano6s | M_ 06/25/2017 Ot tL !
eer UGE Fone OUT Boe RTT Oy ee PIN oan Phe pan
41) 06/25/2017) At 04a/2artge5 81 | 04/24/1965
" DEPARTMENT OF VETERAN AFFAIRS oS OT Bane. MaRS oe SOR
1204 BROAD ROCK SOULEVARD | ot 1975.00, a0 8.00
RICHMOND VA 29249 i | |
. —_ ee peed pL
HERBY OD He DESSRIF TION MRL RATE Proki T der Mt Shed We trie unih? AT TEAL GHARIIES {We MOK-COUPABOOUARBES [44
0120 | ROOM-BOARD/SEMI & 10280,06
200 | Ic 3 44361,00
0250 | PHARMACY 404 625.78
0270 | MED-SUR SUPPLIES 3 788,00
0300 | LAB 76 6649.00
0207 | LAB/CHEMISTRY 56 4867.00
0305 | LAB/HEMATOLOGY a 227.00
0310 | PATH LAB 2 1026.60
0320 | DX X-RAY 1 226,00
0g24 ) DX X-RAY/CHEST 3 687,00
0380 | CT SCAN 4 2266.00
0360 | OR SERVICES 222 26862.00)
0381 | BLOOD/ADMIN 4 475,00
0392 | PROCESSING AND STORAGE j 364,00
0410 | RESPIRATORY SVC 19 1634.00
0420 | PHYSICAL THERAPY 4 511,02
0430 | OCCUPATIONAL THERAPY 4 534.02
0450 | EMERGENCY ROOM 1 2615.00
0636 + DRUGS/DETAIL CODE . 164 12687,34
O710 | RECOVERY ROOM § 416,06
0730 | EKG/ECG ! 1 226.00
0921 | PERI VASCUL LAS nd 2 1424.00
oco1 | PAGE 4 OF_ 4 “CREATION pate 07/12/2017 [bebe 77160.13
00 7 AVER NAME HIGEALEEAN ID HET Rfarniont macat™ [See G8 aman Bue sani] 4982980230
DEPARTMENT OF VETERAN AFFAIRS | 2845684 iy | ry y | a
MEDICARE 2845904 ly | OTHER
| FAbIG
ap INSOR ED'S HAMM 7") wT do SuRLO*SU anette wines ers [esau nats _ _ SE IRS URRNOE GROUP NOS i
MILLER FRANK 18, 1061452026 UNKNOWN
MILLER FRANK 483) 2341725784 MEDICARE
GETREATMEMT ALTHORIRATION CODES fet pocumenr PORTROLNUMPER 6S EMPLOVERNAKE ba
536808/ _yi_psz.. YL $71302A__Y_ $B7802A W110, «= Y} KSG8. | E118 aie. ae
panes eee) een “sarin a0 [i | jE
ll, Ar ema +n 4 r. t 25 arena | *** 1407942345 Taunt]
vO DELUCA [RST JOHN
varenatng [4° ygo7gqaaas lua |
5 i dh DELUCA |r" oH
ot REMRKS , Pettas 2R2NOCODOX i. J]ze omer eT. [ee favail
mre ee . ‘ ‘ - im t janet
IPR oT eal]
4 L.. _ ine {Fibs

 

 

 

 

 

 

 

 

UbOd CAR Take OFAS Vpn fa CARL ART
o0s/ote

10/03/2017 19:05 FAX 30439693004 PAT ACCT

 

pate

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF VETERAN AFF
= {201 BROAD ROCK BOULEVARD
HEALTH INSUR EG F
. RANG LAIM ORM . RICHMOND VA 23245
APPROVED GY HATIONAL UNIFORM C1 AIM COMMITTEE (NUCC L242
pie,n CHAM 0626778008 rion
{MEDICARE MEDICMIC TRICARE CHAMP Va ween PaCS BLK ATHER] Ye INSURED’S/D. NUMBER {For kevgraminitewl)
[Hemescare) (7 ]ittectenien) []ttownoce) — [Jimember wom] | (eeu (Jue | 1051482026
2. PATIENT'S NAME(LagtNane first Nama, belddie initial} PATIENTS ape TROATE SEX YINEURED'S NAME (Last Naiae,Flest Name, Middle ini thaly
MILLER FRANK oa/z4t 865 | ol] Tl MILLER FRANK
S.PATIENT SADDRESS tNo., traet) 6 PATIENT RELATIONSHIP TOINSURED TINGLIRED'S ADDRESS tHe., stragt)
9964 DANIEL BOONE PKWY seul Xi] Syousey” } cite 7) other 9964 DANIEL BOONE PKWY
ery STATE [S. RESERWEAD FOR NUS USE cre STATE
FOSTER Wi FOSTER WV
APCODE TELEPHOMEtinglide fires tndel SP AIDE TELEPHONE ([nctud@dires Coda}
250816042 { 3} 250816042 { }
1S, VHER INSURED) GNOME CL ag IN dena Fire TED fMlditladnlTialy TS ATENT SNOT TIONRELATEDT fi: TW INSURED'S POLICY BROUP QORFECANUMEER
MILLER FRANK
OTRERINE URED SPOLICYORGROLPNUMGER LINSUREDS OATER BS
, . 9 ° a, EMPLEVHENT? (cueranton  rasior oer oe
2541725704 Fores = X]wo Od/R48BS | | |
RESERVED FOR RUGL bs ;
. , BEC USE b ARTOACCIOENTS PLACESStatale OTHES CLAIM 1D (Dasignated by NUCC)
("hres [XIN Ld |
ZRESERVED FOR NUGe HSE g. OTHERACCIOENT? T INSURANCE PLANNAME OR FROGRAM NARE
(hes = Eé]na DEPARTMENT OF VETERAN 4FF
TINSURARCE FLANNAME OR PROGRAH NAME 1d. CLOIM COGES (Gesiqnated ter MUGS) 4.15 THEREANTTHERHEALTHBEMEPIT PLAN
ate : .
MEDICARE { } ry liyes, retuen teand completeltem and
RERD BACK AF FORM SEPORE COMPLETING & SIGNING THISF ORM 12, INSURERS ORAL THORZEO PERSON'S SIGNATURE Fauthorits
12. PATENTS ORAUTHORIZED PERSON'S SIGNATURE |icthor[athinatest qd emyos at tape Thakedt gras Manas cary franant ofeneticdhemeltitd ts the undersigned physleloogr Supglice Por
) To proceed thi; clive. Dlr ag quatl prymant of powcenaant banehit tlhe te nay ae THths partgwhe eneoph 6 o bomaenl *gamey! dazcritad betow,
| belous.
Staal In OL “uu anne
TW OATEOP CURRENT ILLAPGSINEURY, oY PREGNANCY (LIP 15. OTHER PATE MM DD YY i 2D NE TURN RENT ey HPN
: MMP ODE YY Mind |] OD
CUAL, QUAL, | eo }
| 12, NRMEGFREFERANEPROUEERGR OTHER SOUR i ae __. ‘8. eae A ai
| ON [DELUCA JOHN ith INPil 407942345 ae ERCIM 06/36/204h To
Hg, ADDITIONAL Cian INFORMANOY (Designated by NUCCY 20, CUTSIDE LAB SCHAREES
(ives (/]so |
2 DIAGNOSIS DR NATUREOPILLNESS OR INUUAY ReBe Ak DSeAS Ie bekmaces = ICO) Indo} ay RESUBMISSION
A | SALiCdA BL SZ1102A,_. @ | SA18024 o | WS20XXA, ue ORIGINAL REFNO.
Es F4 hy 4 | 23, PRIOR AUTHORIZATIONNUMEER
| oh Be L|
rT ToPROCEEIRES SERVICES OR SUPPLIES £ F. on . :
24. A. op DTEIS) OF SERVICE Pai Fee eed Circa fierce a OHGNOS|S ual iy Ehatey ai, eRENO ERNE
HM oO YY MM DO YY |senueg, ems | CPTAHCES HODIFIER POINTE SCHARGES | uats [penn
,| PRY-ED EVALUATION LVL 5 . Leelee ed
06/25/2017 C6i2b/2017 | 23 99285 25 | | ABCD $29.00 1 NPI "7407942245
° 1 if
a Lan alae a
|i J x
4 {J tt _ [nes |
fe La mw amie ee et te ee ee ee
¥ Ltt Net
6 |__| Nel |
Pat Den et 7 a Wy { . 2 ACEP 9,4, ae iL 1 , i Re yr ALC U
25, FEDERAL TAXI.O. NURGER 55M EIN 28 PATIENT ZACCOUNT NO. forgo ASSMINNENT ? © TRTAL CHARGE BLAKOUNT PAD 30, feua te
S5O828150 ) Gl _jses0se4 (elves Jwo £ 429100 | 5 429,00
at SIGNATURE or Piven On SUTTER 32, SERMICEPACILITY LOCATIONINF OR KAT ION SS. BILLINGPROVIDERINFO2PHe = 90db887630
ic Rt
NCU Nu Oem SUAYGEATS Ob Thy Paris GENERAL HOSPITAL CHARLESTON AREA MEDICAL
patatetbisbitaesircadde bpbet thereat? 501 MORRIS STREET PO BOX 37178
EE Fdt17
DELUCA 07/34/2017 CHARLESTON . WY 253011426 BALTIMOR MD 2129 8
SIGNED GATE + 989390239 (* ' 4424248752
janet SSO ma
APPROVED OMB.0998- 1487 FORM 1600 (2-12)

 

 

 

 

 

 
 

10/08/2017 1:06 FAX So4388300d PAT ACCT i oo8/012

 

DEPARTMENT OF VETERAN AFF

 

1201 BROAD ROCK BOULEVARD
HEALTH INSURANCE CLAIM FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROVED BY NATIONAL UNIFORM CLAIM COMMITTEE (NLSC) 02112 RICHMOND VA 23249
cypress CHAM 0026778609 Pron
© MEDICARE MEOIDAILY TRICARE CHAMPVA RAF HEALTH ECA BLK CTFHER) ts INSURED™S 10, NUMBER orPpagrarinltarity
[ }imtesicare #) []medicanne) []uowpo ny) [Jeeternter iow} a oR? [lum | 1051482028
2, PATIENT'S NAME asTNama, First Name, Middleinitial) 3 2 POTENT 8 REROBTE BEX 4 INSURED S NAME fLast Mame,TingT Name, Miiddteednitlal)
MILLER FRANK Od/24/ 4965 | mtx] er] MILLER FRANK
PATIENT SADDRES § (No. ireet) 5.PATIENT RELAT HAN SHI TORNSUREL TINSWRED'S ADORESS (Ne, rireat)
9664 DANIEL BOONE PKWY sen] iowey | outa] dre] $964 DANIEL BOONE PKWY
city STATE [@ RESERVED FOR NEHGS Se. cr STATE
FOSTER Wy FOSTER Wy
aIPCODE TELEPHONE (inclidateca cade) BIPCOBE TELEPHOME (include area Code)
20816042 ( ) 260816042 ( }
STFHER INSURED S NAME (ListNbere for? 1M ive, iiddteinTials it, IS PATIENT = ONDITIONRELAT EDT. HINSUPEO @ Fea [cy GROUPORFECANUMEER
MILLER FRANK
OYRERINGURED SFOLICT OR GRUUPNUNGER, on 2 INSIIRED SDMTECE SIRT SE
04 ' SUREDS FOLIC OR GROME a EMPLOYMENT # {euregatorPrevicg } So Spat CFBInTH Ex
4172578, _ Chtes 9 Xn 04/24/1086 | nC] ‘Cl
+. RESERVED FOR NUCL USE b AWTOACEIOENT? PLACEUStite|> STRER CLAl (Designated EVNUCCY
Pees (XINO Ls i
E RESERVED FOR NiGo USE c OTRERAICIDENT? CINSURARCEPLANNAMEOR PROGRAM NARE
Ces OXINe DEPARTMENT OF VETERAN AFF
AINSURANCEPLANNABE UR PROGRAMNAME Thd. CLAIM COOES (Designed by NICO) aS THERE ANOTKERHEALTHBENEFIT PLAN
MEDICARE rye ry léues, return te and compltte it eos Band
READ BACK OF FORM BEFORE COMPLETING 4 SIGNING THISFORM, 1B. INSLIRED SOR AUT KORZEO PERSON'S SIGNATURE léuthorlae
12. PATIENTSOR AUTHORIZED PERSON'S SIGNATURE [authortzathiratadsest iny ns ico on othey on eriiation nest ity Patent ol aedicd beveling Ps the undersigned physician of Supplier Por
Ya process The Blely. [Ho requesT pigment OF gougenment benehit “aither bo mye “Wewhotae pend youke sceept® Soa HYAGAT. seuleug deteribed below
balew.
see SIGNATURE ON FILE CATE SGHED 214 sees
WOATE OF CUNAANT ELNESS INJURY, oF PREGNANCY LIM 5. OTEBR GATE Min DD ry % CATESP Ma ee meee NT ae. YPN
hea | OD ¥¥ i Ani it
mt DD | CUAL. UAL | ECM 1g ! |
TP, NAME DF REF EPPING PROMOERGRO THERSOURGE re ye SE OT AEDT OCREN TTS
ON | DELUCA JOHN WhIMPH 4407942945 erty 06/25/2017 TQ "i '
19, ADDITIONAL CLAM INFORMATIGH (Gesigngted by NUCC; el GUTSDELAES $ CHARGES
hes [Do |
sy DE 2 be Tein o 1 3 RES Bhi
31 DRENUSISOR NATURE OFILUNESOOR INJURY ReGe A-Lincenhe tit betel ai 10 Ind FD REE eBMiss iN | GRIGINAL REF.NCL
41 S36898A a4 Chee ee a < |
e} *| 3.f wee Ht. 37, PRIOR AUTHORIZATIONNUMBER,
A We mee KE Ve
B. | ©. 7 O-PROCEDURES. SERVICES,OR SUPPLIES £ F (a
aH A. Fe DATE(S OF SERVICE PuKor i abr eem eotie ‘Panees} CIMGNCSfE touarere oats Ha ae _RENOERING |
AM O64 MH ta YY feenaeay emo | Ce EAHCES MODIFIER POINTER $UHARGES uhITs | Peas
INTRAPER PROG IN UPPER ABDOMEN (CRNA) Le lo a ee ee a et a el
os25i2017 | 08/28/2017, | 21 90790 ox| | | fa 2106.00 | 234 [we | 1679808539
| | NFI |
4 ; | | NPI
| [| Cee
4 | | r Npr | fe ec a ee me
6 CAEL fon ee er cor oe ae tam wee wo a
172 : TPHRENT SACL OL! CET RGOEF | MSSIONMENT? (22 TOTAL CHARGE AMOUNT PAID = 30, Rsud brNUCG Vee
35. FEDERAL TAN)O, NUMBER SEN EIN [DO PRTIENTSACCOUNT NG RCIECT GESNNER A et an
_ 580628150 (“] Cx] | 3830800 Ex}ces  Jne é 210600 | ¢ i 8,0
FV SIGNATURE OF PHYSICIANOR SUPPLIER 2e SERVICEPACILITY LOCATION INFORMATICIN 33 BILLINGPROVIDERINFOSPH®  ¢ 3040887530
INCLUDING DEGREES OR CREDENTIALS
Meee Nt Th te tanant son acewr te ‘GENERAL HOSPITAL CHARLESTON AREA MEDICAL
AREA Mb Breaeirr thercot) 501 MORRIS STREET PO BOX 37178
TIMORE MD 212973176
HAYNES O7/34/2017 CHARLESTON WV 2bseriene | BALTIM :
SIGNED DATE * 1952390230 ie * 4424948752

 

 

 

 

 

APFROVED OM8-0aa0-4497 FORM 1500 TSI
 

10/03/2017 19:07 FAX 3043883004 PAT ACCT ootso12

 

DEPARTMENT OF VETERAN AFF

  

; 7"
CQ : 1201 BROAD ROCK BOULEVARD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hI

 

 

me

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEALTH INSURANCE CLAIM FORM
OPPROVED BY NATIONAL UNIFORM CLAN COMMITTEE (NUE (9242 RICHMOND VA 25249
piek CHAM 6026778045 row]
. MEDICARE = MEDICAID TRICARE CHAMPVA BROYPHEALTH RECA BLK OTHER] f@ INSURED’S(.O, NUMBER Trarereqhiminivemty
[ |mecicare ®)[Ttstedicaiaa) [ (carbs ce) COmtenersosl ieee [yew = Juewy | 1054482026
2 PATIENT SNRMEMLastNane,fiect Marne, Widdle initial) 3 PATIENT SBIR THOATE SEY INUIREO'S NAME (Last Name,Tiegt Name, mMddiainstial)
MILLER FRANK 04/24/1985 | “OX ] | MILLER FRANK
SPATIENT SALDRES 5 WNe., eireat &. PATIENT RELATIONSHIP TOINSLIPED TINSWRED'S ADDRESS (te, treet)
9964 DANIEL BOONE PKWY set XI Spouse "| evita] iherl | 9964 DANIEL BOONE PKWY
cry STATE FR RESERVED FOR LICE USE ciTy STATE
FOSTER Ww FOSTER Ww
ZiPCOuE TELEPHONE tinclude trenGodel PIF CODE TELEPHONE UInciudn firs Cada)
280816042 ( } 250616042 HC)
'S OTHER INSUNED SHAME (Lf INo ie festhdeos eh dalelmnian W. EFATIENT S CONDITMINRELATEDT I: TWIN SURED’S POLICY GROUP ORFECANUMBER
MILLER FRANK
OTHER INSUREG S FULLY OF GROLP NUMBER REUREDS "ee
‘ an we ou i. EMPLOYMENT ? (Lurrantor Previes 3 wis a PaTepr BIRTH bx
3417287 (ves EX ]ko 0424/1985 | MCX] ‘
= F Tes OS ——— 7
PRESERVED FOR HUCK NSE b AUTOACCICENT? PLACE States)» C THER CLAT Tb (Basignated By NUCC)
Cives  EXINO Ls -_
T RESERVED FoR NUCC USE c. OTHERACCIOENT* LINSURANCEPLAN NAMEGR PROGRAM NAME
rlves Oxia DEPARTMENT OF VETERAN AFF
“INSURANCE PLANNAE OF PROGRAM NAME Wd. CLAIM CODES (Designated by NUICCY 415 THERE ANOTHER HEALTREENEFIT PLAN
MEDICARE Cy Cx yas, vatuen feaad somplttecitersda-d
Real BACK OF FORM BEFORE COMPLETING & SIGNING THIS FORM #2, INSUREO'S OF AUTHORZED PERSON'S SIGNATURE [avthorias
12, PATIENTS ORAUTRORIZED PERSON'S SINATURE liutherigetherete iach tty ofr onde har cal ommatltin ae ary Pua OP riedicalLansiPiys (4 the Undecsigned physiona or fuapiiert or
To protece thifebin, lebweequell p-qenant ef Soverananl benatif alher tacgcelh oetothe purty hd cceapts * ipnment sarees teszcibed below,
balau.
scneo SIGNATURE ON FILE Gaye ciowen. SIGNATURE ON FUE aes
TE DATEGF CURR! ’ a , FATES PATIENT NAGLE T OWORKINGURRENT OCCUPATION
W.baTEG CURRENT LAW BEG INJURY or PREGHANES que, 1 OTHER CATE | bla | be vy [' GATES RATIENT UNABLE | ENT aecUPeP
QUAL, QUAL i FROM a
1? NAME OF REFERRING PROVIDER OR OTHER SOURCE Wap fo B. HOEPITALICATIONDATES RELATED TOCURRENT SERVICES
DN | DELUCA JOHN vk [RPT ya07549345 crow 08/26/2040 en ee
15. APGITIONAL CLAIM INFORMATION (Cesignatad by NUCC) 2h. QUTSIDELAE® SCKARGES
[jes [Jno | |
PL CSONOGIS DRNATUREOFILLNESSORINUURY RAGE ALi sania etme aig ICD Ind TQ 7 22,8 SUBMISSION
» (S38898A 8; E72 ci Dez b. S711028 (Ee ORIGINAL REF, NG.
€,{981802A apo oj_KSa9 HL E119 25. PRIGRAUTHORIZATIONNUHEER
1. K218 et 2720 x p_FA310 Ls Le 5100234333
. SERVICES OR SUPPLIES E 5 G H. 1 3,
Ba” DATE(S} OF SERVICE vibe O TDIPRDGEDURE® Service ORS DIAGNENS}S _ baie Juror] iB RENCERING
Ma 00 vy MM OO seminoe] oma CETHCES MODIFIER, POINTER SCHARGES | untts [raw : PROVIDER Ida
80307 AP BRILL GROSS AND MICRO LEVEL V PAFHOLOGY Leelee ets el
06/26/2017 O6/26/2017 | 21 $6307 26 | | ABC 585,00 1 NPI §88626444
86307 AP BILL GROSS AND MICRO LEVEL V PATHOLOGY | eel ete ane ees wad
os262017 | 8/26/2017. | 21 88307 26! | | jase 586,00 | 1 nei | 1588626444
° Ltt “A
{| tt ep
9 | | | Pet}
6 | NI
d - SALLE ST ACEEP T ASSIGNMENT” 128 TOTAL CHARGE 24, iv F Rawd Of RUGC Use
25. FEDERAL TANTO. NUMBER SSN EN Ce FRTIENTSAECOLWT NO, GECER Y AGSIGNMEN Fe TOTAL PS. AHOUN Peto :
ssoszeiso «=—i(isé‘éW#«CC*Si ds [se 30806 ix]rez [no ‘ 417000 | #470;00
4LSIGNAT URE OF EHYSICIANDR eure 32, SERVICES ARILITY LOCATININFORMET ION $3.BALINGPROVINERINFOSPHE = «[ 3048887530
INCLUDING DEGRE EDENTIAY
ett iat thee orowortsenthceonaese GENERAL HOSPITAL CHARLESTON AREA MEDICAL
rBeptetti hited raimadespaet thereat 501 MORRIS STREET PO BOX 37178
NG. 212073178
HUANG 07/31/2017 CHARLESTON WV 255011326 5 BALTIMORE MO 8
SIGNED DATE * 4952390239 " - 1124248752 .
APPROVED OMB-0038-1197 FORM 1800 (2-423

 

 
 

10/09/2017 19:09 FAK agodgesaood PAT ACtT Wooesore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

red
, DEPARTMENT OF VETERAN AFF
fee 1201 BROAD ROCK BOULEVARD
HEALTH INSURANGE GLAIM FORM RICHMOND VA 23040
APPROVED BY NATIONAL UNIFORM CLOM COMMITTEE (NUOS a2HZ
Tyrie CHAM 0026778046 rica
1 REBICARE MEGICAIG TRICARE CHAMP YS _ Rr BLY OTHER] t@ INSWREO'S 1.0, NUMBER (Pon Preg pba itt tnt)
f_}imesicare*)[ueaicaramy ( Jocweooe) — []eaember scwif “J (yen = Ton | 1084452026
B.PATIENT'S NAME(LastHame, First Naina, MENieinitia) 4 PAT u ENT” SBIR THORTE SEX 4 INSURED SS NAME (test sume Fiest Mama, Mbdére bnatial)
MILLER FRANK 08/24/1865 “TX) | MILLER FRANK
S.PATIENTSADORESS fHo,, street] E.PATIENT RELATIONSHIP TOINSURED TINSVRED'S ADGRESS (#o,, streat)
8964 DANIEL BOONE PREWY cau x] tpousey” | cue] ater] 9964 DANIEL BOONE PKWY
ciTy STATE (8. RESERVED FOR MOS USE cny STATE
FOSTER wy FOSTER WW
ZIPCODE TELEPHONE (include dred Coda) [SIP CODE TELEPHONE (include fra) Gods)
250816042 f  ) 250816042 ( )}
SOTRERINSGRED S NAMB (LSS TN brs tin st hanna Middtuln tab 1h IS PATIENT SCONDITONALLATER TED: TIN SUPERS POLICY BAOUPORFECANUMBER
MILLER FRANK
rGRER A ” a INSURER'S BIRTH .
> RERINS UAE me " " a EMPLOYMENT? (fureentor Frovies PaO Pape pF BIRTH SEX
34172576A _ Cex OX]no O424iOBS | mC] rc]
RES i * b. AUT ACCIDENT # PLATE EStatalld OTHER CLAIM ID (Designated by NUCC)
Tyres JNO bs |
RESERVED FOR NUCC USE ¢. CITRERACRIDENT? ¢ INSURANCE PLAN MAME ORPROGRANNAME
[Tes Dede DEPARTMENT OF VETERAN AFF
7yINSURGNGE PLAN NAME OR PROGRAM NAME fh CLAM CONES Mesignated by NER) 1435 TAEREANQTHER HEALTHBENEFIT PLAN
MEDICARE Cy ee Liged maTutn te and complgteltem Sted
READ BACK OF FORM BEFORE COMPLETING & SIGNING THIS FORM. 1g, INSURED'SOR AUT HORZEDPERSON'S SIGMATURE fiwtharlas
i2. PATIENTS OR AUTHORIZED PERSON'S SIGNATURE lautherlsaThareteasaal bny nce ot or other earaotionns ety plamant afin dita benaiPits to the undeesignad phySiclia or Supgiiar hor
te proners thic chain 1G maquaed prqaint oF gone mungnt banefitZeither ta ty atestathe party whe wagaets ++ (gneent daruieed deceribedbatow,
below,
seves SIGNATURE ON FILE gaTE — scl a tGRE
Hoareoe CURRENT tHE 1 NEURY, o¢ TABG NANCY AUR: 1. OTHER DATE tet DO re tb. HOE a ee eee CO NT pe APN
¥¥ i ‘
Ma | bo | oat! Qual, | | FR; : | \
17, NAME OF REFERRINGPROVIGER OR OT KER SOURCE Wea | eed We HOSPITAL SATION DATES RELATEDTOCURREN T: SERVICGS
DN | DELUCA JOHN its [NHL yao7eaz3as. . prom 06/35/2017 a
19. AOGITIORAL COAM INFORMATION (Oasignmted by NUCT) 26, OUTSIGELAB $ CHARBES
Cies [xo | |
21, GIRGNIISIS OR NATURE OFILLNESSOR INJURY Sete Ank Betis lite fe kw! ee) eo into | 22 KESUBMISSION
4 | SAGH9RA #6872 a 62. LL STLIOZA ae ORIGINAL REF ANG,
218818024 F.1.H0 ay KEBS 4, E11 TE. PRIGRALITHORIZATIONNUMBER
1 K210 - -|_ 2720 K_FAS10 L seameeeee se
. . URES, SERVICES UF SUPPLIES E, F & Ke. £ 3.
ALA cae! OF SERVICE eet Qo. “PROCER pen Seer Diagnosis . CHS [inset PEENDERING
al no. VY iM He YY leeeucel ema | CP THORS MODIFIER FOINTE $CHARGES units | eLad
CV ECG REPORT ces nue we we este hd he = eee ew ne
0g/26/2017 | _06/26/2017_| 21 93010 | | | jase 34.00 | 4 wei | 1689774149
5 fem ro ee mtd mr ie em ee ee ts ae
‘ | [| NFA
3 | KP
4 | Pre
. | i rae
& | _ Posen neem en ed
25, FEDERAL TAN LO. NUMBER SoM EIN 26, PATIENT'S ACCOUNT NG. TVADCER] ResiGNHENT? 138, TOTAL CHARGE SS AROUNT PAIS (30. ReatbrnUCc Ure
ss (Foro oukelain?, tte tick) | | i
560526150 [x] [assosee Pxves (Ine § 300 | ¢ | aloo
a abnatlae OF PHYSIANOR SuEr Ligh 32. SERVICE FACILIT 7 LOCATION INFORMATION SS. BILUNGPROVIDERIMFGAPHe = =§ ~30dR887530
iN RL i.
Heer gtitonsats owtauraucrse GENERAL HOSPITAL CHARLESTON AREA MEDICAL
aban bill tad are nade spart therect} O01 MORRIS STREET PO BOX 37178
RE: MD ayee7a ie
RASHID ovgi20t7 CHARLESTON - VY 259011326 | —CALTIMG -
SIENED DATE * 4952390239 ( ® 4424248752

 

APPROVED OME-0038-1197 FORM 4800 © oF 423
 

 

10/08/2017 12:10 FAX 36049883006 PaT ACCT good /oi2

DEPARTMENT OF VETERAN AFF

 

1201 BROAD ROCK BOULEVARD
HEALTH INSURANCE CLAIM FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROVED BY NATIONAL, UNIFORH CLAIM COMMITTEE (NLISC) G22 RICHMOND VA 23249
eica CHAM (0028778047 pion
\  WEQICARE = MEDICAIC: TRICARE CHAMP UA rereen ReCa Be OTHER] a INEUREO"S/0. NUMBER (rorProgeimiritrernt)
[Hmedeare*)[ ivedicase [ jritwtocey [yi member ine[ J!) ) Cohen [Jemey | 1081452026
2.PATIENT'S MAME tL asthame,Firgt Name, Middiy initial) 3. Pal TENT GeRTHOATE SEM 4INSIIR ERS NAME (Lost Namie Finest Hate thiddiadnit gl)
MILLER FRANK o4/241865, mt] rT] | MILLER FRANK
S PATENT SATIDRES S (Ro, street) ©. PATIENT RELATIONSHIP TO INSLIREC: TINSHRED'S ADURESS (Ne., siree)
9964 DANIEL BOONE PKWY Sail X spouzel™) stata] taver(] 9984 DANIEL BOONE PKWY
cry STATE fe. PESERVED FOR NEG Use CIty STATE
FOSTER WV FOSTER WwW
ZIPCODE TELEPHONE Uinctutenes Code) ZIPCODE TELEPHONE (incisdtitrer Code)
250818042 ( ) 250818042 { }
T_OTHERINSURED SNAHE CL ttitbene dirt 1M ime McdtelssHy 18. IS PATIENTS CONGETINBELATEDTO TIN SURED'S POLICY GROUP GR FECARUMBER
MILLER FRANK
1 I " YOR MBE als " ‘
“OTH SFOL ne EMPLOYMENT? !furrantorPravins! NSURED PATE BInTH Ses
234172576A ; . Caves [XIxo 04/24/1965 | ie Ll
BRESERVED FOR MULE USE » AUTOACCICENT” PLACE (Stal ei]b OFHER CLAIM ib (Designated by NUCC)
(jes [X]no |
RESERVED FOR HCG Wee c, OTHERACCIDENT? INSURANCE PLAN NAME ORPROGRAMNANE
Les = No DEPARTMENT OF VETERAN AFF
TINSURANCEPLON NAME LA PROGRAM NAB Ti COAIM SORES (besignmed by NUCC) (215 THEREANOTHER YEALTHBENEFIT PLAN
MEDICARE ye Cx"* Nyés return te bad comple teltem Seed
READ SACK OF FORM BEFORE COMPLETING & SHANING THES FORM. 15, INSURED S OR AUTHORZED PERSON'S SIGNATURE I authorize
12. PATIENTS ORAUTHORIZED PERSON'S SKINATURE [iutherjeattigraic sor tny nett i Oe. Tageilonmstienad fony phyment olengd col bangiFlts to the undgasignad physicssnor supplier for
To progacs Thi: cleo, [sc raquetl plyment of cougpnmentbanelifiaithes fo ivy: a fata pertywhe ogeap bs -a:fgnment Topnicegdaseribadbeboy,
bilous
sone SIGNATURE ON FILE ONTE jase SIGNATURE ON FILE
MLOSTROF CURRENT LLNESO.OUURY. PRESNANCY CUPS IOTRER DATE ag ay 8 DATESRATIENT UNABLE TONORKINCURRENT QECUPATON
Lt QUAL.,| QUAL i i a i |
i7, NATEOF REFERRINGPROMBEROROTHER SOURCE Ps __. ie Hel TaL PT pNOMTESREL ATED TOC URRENT. SERVICES
DN IDELUCA JOHN, re {NPlT 4407842345 enou o/3s/20% 19 ey
1S ADDITIONAL CLAM INFORMATION (Designned by NUCC Qu QUTSIDELAE SCHARGES
Ches (Clxo | |
21 DIAGNOSIS ORNATUPEOFILLNESS OR INJURY REE AL Dsenie tetekeZie = IED Indl | 22. RESUBMIS SiON :
A.| S38898A, 4 |_£872 6.1,,.062 o.LS7TAL02A Aa E | ORIGINAL REF.NO,
2 S81802A F110 oi KSa9 44 E419 33 PRIORAUTHORIZATIONNUMEER,
i (K2te 4.[_ 2720 «K__ Faato Lt
3 DURES SERVICES OR SUPPLIES 5 F .. 1 we 1. Yr,
Bh DATEIS\ GF SERTCE . E CTO. PROCEDURES SERVICES OFS onnogs| obs spior| aRENOERING |
OC vy MM 0D YY feeruce] ems | CPT/HCPS MOUIFIER PUNTER S CHARGES gett [Puan
CV VAS ARTERIAL WABI LOWER LEFT | fen eed
og/26r2017 | as/2e/2017_| 21 93926 | | | [see 55.00 | 4 wri | 1699067590.
5| CV VAS ARTERIAL WABI LOWER LEFT 63p22 PROFESSIONAL oe eee cen ed
“| ogree2017 | osaer2017_| 24 93922 | | [fase 29.00 | 4 wei | 1999867508
° Lit %
* | 1 a
2 fae ee are rd a ee ee fen My mi ee ee ee ee et
Y | | NPI
g | pag poccrstr renee woe
26, EF 'SACCOL CLAGCEPT ASSIGNMENT? | 26, CHA f | 30. Reud pr NUCO Use
25. FEDERAL TAALD. NUMBE SEN BIN. [Co FATIENT'S ACCOUNTING FLSCERT RSStONRENT TOTAL CHARGE 2UAMOUNT PA |
550828150 L][x}  [ae30899 CxJves C]wo t a3j00 | « ea'oo
SUSIGNATURE OF PilySICIANOR SUPPLIER 32, SERUICE PAC-LITY LOCATION INFORMATION 33, BLLINGPROVIOERINFUAPH® { S045687630
EGREE Tals
enue REESOR OR fie averse GENERAL HOSPITAL CHARLESTON AREA MEDICAL
ageless billend arcsaade apart thargohi 401 MORRIS STREET PO BOX 37178
p o73178
ABURAHMA 0773172017 | CHARLESTON . WY 283011326 . BALTIMORE . MD 212
SIGNED paTe P4gn3g0239 * 4124248752

 

 

 

 

 

APPROVED OMB-O938-4187 FORM 4500 Or D
 

PAT ACET Boeig/ote

10/08/2017 18:11 FAX 3043883004

 

 

CHARLESTON AREA MEDICAL CENTER [+ ” _ ~ eee, Sesa7ie
501 MORRIS ST | PO BOX 37178 i BRET” "10707678 NT ST

ae et,

CHARLESTON WV283011326.' BALTIMORE MD 212073178 Pann uci ager mma E
j_S80S28186 “| OF 22077 | OF 212017 |

Cee OE eetsenpuie 2 6RB@ DANIEL BOONE PKWY
[MILLER "FRANK an inj FOSTER FL WT 508ieea2 Pe]

in SISYAD ATE CH pare OES we panel marin bE tae he i _ hateeneien: te ee BACT AS ea pean ha
Oa24siig6S | M of

| 10) bees | a
HF CUCU HOF G Se DETER Sea oe TREN ° he
oont One PRM, oop ET i ibe EBS Hanolce PRs Q

3,4.
05 08/26/2017 | 18 h | |

 

 

 

 

 

 

 

 

 

 

     
 
  
 

 

 

 

     

 

 

 

 

    

 

   

 

 

     
 

O101/2013

 

Roce orl

gut
24 FRANK MILLER : oo | Ter Re |” op Nhat
9944 DANIEL BOONE PKWY a4 14,00

 

 

 

FOSTER Ww 260616042 |

 

 

 

 

AED AEULOT | WS DESORIF ay - sy anes vty gare fee UA MeRai fal] 4s TRS Ut * ST TOTAL HAnOES Wa NON OULREDORARDRE [4
tate ae + ao . : ws seed

 

eee ond ~

0510 | OFFICE VISITLEVEL2EST99212. | G0463 07/12/2017 1 109,00

 

 

 

“7 TREAT onTe” | 07/20/2017 AGRE 199,00

 

 

0001 | PAGE, 4 OF 4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RO PAYER MAME _. SH HEALIR PLAN . Nts fee WAPRION FOMENTS ——[SSETT HMGUMY Ou sinPl| 4959990239
MEDICARE 2845904 Yt) ¥ a
VA MEDICAL CENTER 2846180 Y | ¥ | OTHER
PRD
iswauneorenme SS Tho tu ¢ uate vm ROUP wate” GR NSURANGE GROUPRO! "11
—e eet ete i aaety men ome

 

 

MILLER FRANK 18) 23841725784
MILLER FRANK 18) 1061452026

 

 

 

 

 

RE TREATMENT AUTHORIZATION CODES EY DOCU EMT SOHF"i HUMEES 4S UPL OVER MAME : he Be

 

 

‘

 

 

 

bene cn morass oo] wee tLeee Ti

 

 

Pe me

 

 

 

 

 

 

 

 

r |

 
   
 

 

    
 
 
 
   

 

  
   

 

    
    

 

 

 

 

 

 

 

 

 

samara - ee arpa BL ap eeeen ; -
ee foe] [> wrveamina |" 49960924 boa —_——
_— ih ' LUOENTE HAST FRANK

mane MERPROCEOIRE ial TTOPERATING | NPI Java] |
- ———" ya ringt

wr Renters . [Teal aszncoonox. frome Te jen
vee: a EBS RENE ; ne “

- bie - vee ne wegen beeen ees aR ‘can —]
wine eeertete mes reef foam ae . dngre tobe ee

 

 

 

 

 

 

 

‘Tear cheaee APFEM TPO Ry Cesa eRe

 
10/08/2017 43:19 FAM 30dg8eg000 PAT ACCT o12/o12

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

  
   

     

     
 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

( {CHARLESTON AREA MEDICAL CENTER |* 7 ~ herty _a346603
501 MORRIS ST | Po BOX 37178 wee) VO7OFETS TE 8
: CHARLESTON WV283011326 | BALTIMORE MD 212973178 bie iow STATEMENT SoUERE FANG TF
_ ae oo - f Se0eDETEO ~~) Or gi2017 | 07/18/2017
.  [erationrxams [al Prowse ||) 8664 DANIEL BOONE PRY
"AT MILLER FRANK b| FOSTER j5y Why 250616042 fe
WRU ATE erent ay 2 _ neal ohne snc! rata rad u ia on 4 COM UTIO cADG va : a 1 ve epee, ae ea
eu. eth — i 2. t ZA ee : at Zoi ha eto
ee of ee
tf] 06/25/2017 | 04/01/2013 | | py
*FRANKMILLER ~ ee Te
9984 DANIEL BOONE PKWY a] 45 20.00
FOSTER Ww 250816042 |:
. 7 Cee: . neh... wee
[te REW.CD.| ME ESRF ae a _. ME RR EE “fs ty pat # ope uy are Fei Js APL Met 9? TOTAL AGES 44M -COUERERGHAAMES [84
0510 | OFFICE VISIT LEVEL 2 EST 99212 G0463 O7/19/2017 1 109.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 
 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0001 | PAGE 4 OF 4 CREW TUN DATE “"T pgi99/2017 | 109,09
a9 F AVER NAMA [Etta tteten i] INE fag a PRIOR € wet? Ay EAT. AROLHY BIE pag NPA 4952390239
MEDICARE 2845906 YiL¥ i
VA MEDICAL CENTER 2846180 Yo¥ ote
Be INSUPED'S MAME Rae to MSuREG TUMGUE [érecew vir ~ | ke INSURWDE DROURND, Ooty ULE
MILLER FRANK 18} 234172578A |
MILLER FRANK 18| 1051452026 | UNKNOWN
HB TREATMENT AUTHORIZATION CODES fa boceMENT ENT CONETGL NVA vee neces AS ERePLOVER HAE wea
Mio | a ce ee af wamesene ti
| q dete yeaa a ,
| CRETE igang n artencins |" sasrag7a95 (ey |
POE eee ARTE i
“WARDEN 8" GLENN
TORERATING. Pr jaunt]
: | Tare — frase
I REMARIS i me Bal zeanonogox | poner TT fect feu)
‘ aot MREY
- ee | semen + - neon ee raat ) ai am]
~ ee 7mm eee or ee Tart = frist
Tage Chea a PEF OMB Tel wee? . ™

 

 
 

WVU) Page 1 of 1

 

 

 

 

 

 

 

 

Guarantor Number: 101311949
at (fe ‘ ) Charleston Area Guarantor Name: FRANK MILLER
que’ Medical Center Statement Date: 08/05/17
- Current Balance Due Upon Receipt: 7839.00
Thank you for selecting WVU Medicine at CAMC for your healthcare needs. Please submit payment upon receipt to
"WVU Physicians of Charleston." To make payment by phone or to discuss payment arrangements, please call 1-800-
314-1219.
ATIENT NAME
p nue DESCRIPTION ADJUSTMENTS TOTAL
FRANK MILLER
6/26/2017 PART REMOVAL COLON W ANASTOMOSIS 3,918.00 3,918.00
FRANK MILLER ie
6/26/2017 MOBILIZE SPLENIC FLEX 354.00 354,00
FRANK MILLER
6/26/2017 RESECT SMALL INTEST,SINGL RESEC/ANAS 3,567.00 3,567.00 ‘es as
MyWVUChart
MyWvUChart Is a free, easy and secur:
way to view your health Information,
¥ Communicate with your healthcare
providers
¥ Manage your appointments
¥ Request prescription refills
v View test results
¥ View and pay your bill online
Don’t have a MyChart account?
Go to www.mywvuchart.com and use
the activation code below to get started
Total Account Balance $7839.00 e
Insurance Pending $0.00 Also available on MyChart mobile
$7839 00 a App Ste the b> chat al
‘ tore e Google play
i#+-Contested Charge *-New Charge Amount Due ee Sane!

 

 

 

 

This is an attempt to collect a debt. Any information obtained will be used for that purpose,

eae aaa ease a es es ee

PLEASE DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT

 

 

 

 

 

' WVU\Vi ‘ le in Due Dale ee Guarantor iF Statement Date
"2 iectake UPON RECEIPT oe 101911949 08/05/17
PO BOX 7000 Amount Due : Card Exp Dale Sec Gode
MORGANTOWN, WV 26507-7000 : ae tis
; ADDRESS SERVICE REQUESTED TAmounl Enclosed | Signature Ghack F
$ (0 VISA

 

 

 

 

 

 

 

 

 

Ti Please check box If address Is Incorrect or Insurance information has changed and Indicate change(s) on reverse side.

MAKE CHECK PAYABLE AND REMIT TO | jtasot-sasteit
peered ALE feqee ttf peppy fence Ey [fp fefeteeedaly | gy

B opt PRANK MILLER WVU PHYSICIANS OF CHARLESTON
a ds 9964 DANIEL BOONE PKWY PO BOX 7000
FOSTER WV 25081-6042 MORGANTOWN, WV 26507-7000

04023511594 5900000000000000783900e
 

GENERAL ANESTHESIA SERVICES, INC.

Go Green
Pay Online {| Update Info
www.ezmedinfo.com/gast ; Summary of Service Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient: FRANK MILLER - Referred By: JOHN A, DELUCA
Services Were Provided at: CAMC GENERAL HOSPITAL IP

06-26-17 44120 24 REMOVAL OF SMALL INTESTINE 2040.00 4936.40 DENIAL 103.90
06-29-17 _ FILED PRIMARY TO VA MEDICAL CENTER ORLANDO (VA028)
O7074A7 ~ FILED SECONDARY TO MEDICARE
OF-21-17 MEDICARE PAYMENT Ot , 439.96

07-21-17 MEDICARE NON ALLOWED : - "4796.14
07-21-17 GUARANTOR RESPONSIBILITY DATE (CHARGED: 2348386)
06-26-17 36620 4 INSERTION CATHETER ARTERY 225.00 214.48, DENIAL 10.82
06-29-17 FILED PRIMARY TO VA MEDICAL CENTER ORLANDO (VA026) ;
07-07-17 - ; FILED SECONDARY TO MEDICARE /
07-21-17 MEDICARE PAYMENT A123

07-21-17 .. MEDIGARENONALLOWED . 173.25
07-21-17 GUARANTOR RESPONSIBILITY DATE (CHARGED: POE

 

The insurance carrier noted above denied payment of your claim and Indicated that the amount due is now your responsibility. If you have questions about your
benefits or your EOB please call your insurance company. Total amount is due immediately. Please contact us fo make payment arrangements.

 

 

 

 

 

 

 

 

 

 

 

 

Current . 31-60 Days 61-90 Days Over 90 Days : DATE DUE: BALANCE DUE:
$114.42 $0.00 $0.00. | $0.00 — Upon Receipt $114.42
GENERAL ANESTHESIA SERVICES, INC.

 

PO BOX 3193
INDIANAPOLIS, IN 46206-3193
4.844,898.7951 ;

 

 

if your insurance has issued payment directly to you, please send us this payment immediately to stop
the collection efforts.

 

When you provide a check as payment, you authorize
us either to use information from your check to make a
one-time electronic fund transfer from your account or to
process the payment as a check transaction.

 

Patient Statement For: FRANK MILLER Statement Date
, 07/25/17

Account Number
497725-QGAS1

 

 

 

STATEMENT
SEE REVERSE SIDE FOR IMPORTANT BILLING INFORMATION
es 8 sess Oe Se , FT CME Faekk t7is tt BELLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK CARD USING FOR PAYMENT
ASSOCIATED RADIOLOGISTS, INC. oO
P O BOX 11137 Z /) WASTERCARD VISA
CHARLESTON, WV 25339-1137 TAnD RUTEER AMOUNT
TEMP-RETURN SERVICE REQUESTED SIGNATURE EXP. DATE

STATEMENT DATE PAY THIS AMOUNT ACCT. #f
09-06-17 22.88 327430-QARI1
RESPONSIBLE PARTY SHOW AMOUNT

FRANK K MILLER INVOICE: 2070357 ||PAID HERE

FRANK K MILLER
9964 DANIEL BOONE PK
FOSTER, WV 25081-6042

00801

ASSOCIATED RADIOLOGISTS, INC.
P O BOX 11137
CHARLESTON, WV 25339-1137

To pay your account online, visit our website NEW WEBSITE at https: //portal.ariwy.com/ari

1 Please check box if above address is incorrect or Insurance information
has changed, and indicate change(s) on reverse side,

SS Se

PLEASE DETACH AND RETURN TOP PORTION WITH YOUR PAYMENT

For your convenience, if your personal check is dishonored or returned for NSF or uncollected funds, we will electronically debit your account for

 

 

 

  

 

 

 

 

 

 

 

 

      

 

 

  

 

 

 

 

 

 

  

 

 

 

      

 

 

 

 

S FOR PATIENT: FRANK MILLER (327430-QARI1)
06-25-17] 71010-26 21 | CHEST PA, 1V CAMC GEN |JPALMETTO 40.00 7.10 31.09 1.8
06-25-17] 72100-26 21 |LUMBAR SPINE 2-3V CAMC GEN JPALMETTO 51.00 8.69 40.09 2.2
| 106-25-17| 73706-26 21 |CTA LWR EXTREM W-W/O, | CAMC GEN J/PALMETTO 425.00 73.89) 332.26 18.8
ADDITIONAL INFORMATION CONCERNING YOUR ACCOUNT
PLEASE CONTACT OUR OFFICE IF YOU NEED] TO MAKE RAYMENT ARRANGEMENTS.
RENDERING [PROVIDER 271 IS CHRIS SCHLARB MD
ADDITJONAL STATEMENT MESSAGE
|
|
|
|
TOTALS: 516.00 89.68] 403.44 0.00
“STATEMENT. DAT, = RESPONSIBLE PARTY. PAY THIS AMOUNT:
09-06-2017 FRANK K MILLER 229.88
AYHENTS RECEIVED AFTER THis STATEMENT DATE WILL APPEAR ON YOUR NEXT STATEMENT.  PAYHE .
=e mE — = 50 MAKE CHECK PAYABLE TO:
ACCOUNT AGING 22.88 0.00 0.00 0.00) ASSOCIATED RADIOLOGISTS, INC.

 

 

 

 

 

 

 

 

To pay your account online, visit our website NEW WEBSITE at https://portal.ariwv.com/ari

INVOICE #: 2070357

FOR BILLING QUESTIONS CALL (304) 344-3457 AW
ASSOCIATED RADIOLOGISTS, INC.
P O BOX 11137
CHARLESTON, WV 25339-1137

TEMP-RETURN SERVICE REQUESTED

CHECK CARD USING FOR PAYMENT

ref oO
MASTERCARD

VISA

 

CARD NUMBER

AMOUNT

 

 

SIGNATURE

EXP. DATE

 

 

 

 

 

 

 

STATEMENT DATE

PAY THIS AMOUNT

 

 

ACCT. #

 

 

 

 

 

 

 

 

 

 

08-02-17 17.92 327430-QARI1
RESPONSIBLE PARTY a
FRANK K MILLER INVOICE: 2056416 ||ehOM AMC
ey Phe ee a (A ST Se ee a]

FRANK K MILLER
9964 DANIEL BOONE PK
FOSTER, WV 25081-6042

00526

ASSOCIATED RADIOLOGISTS, INC.
P O BOX 11137
CHARLESTON, WV 25339-1137

To pay your account online, visit our website NEW WEBSITE at https: //portal.ariwy.com/ari

( Please check box if above address Is Incorrect or Insurance information
has changed, and indicate change(s) on reverse side.

 

SSS

ou separately.

PLEASE DETACH AND RETURN TOP PORTION WITH YOUR PAYMENT

For your convenience, if your personal check is dishonored or returned for NSF or uncollected funds, we will electronically debit your account for

 

  
  

ng fee will be charged to y

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

SaaS = ha SE MINSURANGCE Jo 14, YOU |
__DaT Loc ||| "company |, AMOU We
CHARGHS FOR PATIENT: FRANK MILLER (327430-QARI1)
06-27-17| 71010-26 32 | CHEST PA, 1V CAMC GEN |PALMETTO 40.00 30.95 9.¢
06-30-17] 71010-26 39 | CHEST PA, 1V CAMC GEN |PALMETTO 40.00 31.13 B.E
ADDITONAL INFORMATION CONCERNING YOUR ACCOUNT
PLEASE CONTACP OUR OFFICE IF YOU NEED| TO MAKE HAYMENT ARRANGEMENTS.
RENDERING |PROVIDER 32 IS RUSSELL KING] II MD
RENDERING |PROVIDER 39 IS MATTHEW MORRI[S
ADDITIONAL STATEMENT MESSAGE
TOTALS: 80.00 0.00] 62.08 0.00 17.§
(STATEMENT DATE |__ J], ) RESPONSIBLE PARTY _ | ACcouNT# = PAY THIS AMOUNT
08-02-2017 FRANK K MILLER 327430-QARI1 | 17.92
/AYMENTS RECEIVED AFTER THlG STATEMENT DATE WILL APPEAR OW YOUR NEXT STATEMENT. PAYMENT DUEUPON RECEIPT, THANKYOU, | 1) LETO:
DAYS 0-30 31-60 61-90 91 - 120 Over 120 MINE BRIBENS ABN TES
ACCOUNT AGING 17.92 0.00 0.00 0.00 0.00] ASSOCIATED RADIOLOGISTS, INC.

 

To pay your account online, visit our website NEW WEBSITE at https://portal.ariwv.com/arl
FOR BILLING QUESTIONS CALL (304) 344-3457

INVOICE #:

AG Aline amen eae

2056416

AW
 

 

 

 

 

 

 

 

    
  

 

 

 

 

 

seen GHEGK CARD USING FOR PAYMENT
BOONE MEMORIAL HOSPITAL INC Ferenc Visa | 0
PO BOX 11407 . GARD WON — = SeTaTURE Cone EXP. D.
BIRMINGHAM AL 35246-0949 en ne as
ADDRESS SERVICE REQUESTED (is maces iad
PATIENT NAME AGGT. #
5 _ [MILLER FRANK K 523301
STATEMENT DATE PRINT DATE ANGUNT PAID
003702 [_]Please check box if address js incorrect or insurance information 04/30/18 05/09/18 4177.00
0101 has changed, and indicate change(s) on reverse side. EFAS
866-888-0870

 

PAYMENTS AND GHARGES RECEIVED AFTER DATE ON THIS STATEMENT WILL BE
REFLECTED ON THE NEXT STATEMENT.

MILLER FRANK K BOONE MEMORIAL HOSPITAL INC
9964 DANIEL BOONE PKWY PO BOX 11407
FOSTER, WV 25081-6042 BIRMINGHAM, AL 35246-0949

+ TO INSURE CREDIT TO YOUR ACCOUNT, PLEASE RETURN THIS STUB WITH YOUR PAYMENT.

STATEMENT OF ACCOUNT

 

 

606144 (PCA)
PATIENT NAME ACCOUNT NUMBER] PATIENT TYPE SERVICE BEGIN SERVIGE END
MILLER FRANK K §23301 O/P 12/13/17 00/00/00

 

 

 

 

 

     

INSURANGE GOMPANY NAME

 

iieyuecensuiele ial

  
 
  
 
   

  

FNiel tus) Pec iiaunels)

TRI WEST -REC

  

1232.00 | PAID ON 03/02/18
TRI WEST -REC INS CO RO3/12/18
TRI WEST -REC 3368.00 PAYMENT PENDING
TRI WEST -REC 1736.00 PAYMENT PENDING
TRI WEST -REC 2848.00 PAYMENT PENDING

 

 

 

 

 

TOTAL CHARGES | INSURANCE COVERAGE PATIENT PORTION PAID BY PATIENT LATE CHARGE | mu ASO) welt ie
13361.00 9184.00 4177.00 0.00 4177.00

 

 

 

 

 

 

 

 

 

COMMENTS
YOUR INSURANCE HAS PAID, PLEASE REMIT Visit www.bmh.org for our Financial
BALANCE DUE.*866-888-0870* Assistance Policy and Application
CREDIT CARDS ACCEPTED*
* HOSPITAL NAME
BOONE MEMORIAL HOSPITAL INC

RETAIN THIS GOPY FOR YOUR RECORDS

0405

 

 

NOCHE == 384493-TBSTMT-410015-267821658-P; 1120797-1-415; 39508177-1; 1
 

 

64/19/2819 14:17

"Provider: Alt

3643455005

NEUROLOGY AND HEADAC
37.07 - Patient Transaction Report - eClinical Works eBO Viewer

Patient Transaction Report

Neurology And Headache Clinic Pic

 

 

 

 

 

 

 

 

Bate Range: Sep a, 2018-Apr 49, 2019
PATIENT NAME: — MILLER, FRANK K ACCOUNTS: 113731 O08: Apr 24, 1965
Appointment Provider Name CLAIM NO DATE CODE/DESC BALANCE
DAVE, DARSHAN 18274 Nov 26, 2018 99204 Office $267.70
Visit, New Pt.,
Lavel 4
Mav 22,2019 TRICARE FOR ($108.25)
LIFE
Contractual
Mar 22,2019 TRICARE FOR ($459.45)
LIFE Payment
CLAIM BALANCE $0.00
DAVE, DARSNAN 18277 Nov 26, 2018 95886 MUSC $320.00
TEST DONE
WN TEST
come
Nov 26,2018 95913 NRV $785.00
CNDS TEST 43
STUDIES
Feb 26,2019 TRICARE (9626.88)
Contractual
Feb 26,2019 TRICARE {$458.12}
Payment
CLAIM BALANCE 50,00
CCOUNT SUMMARY L $0.00
Charge $4,352.70
Contractual ($735.13)
Payment ($647.57)
Total Balance $0.00
Apr 19, 2019 1

https://wvnahcebo.ecweloud.com/p2pd/servlet/dispatch?b_action=cagnos Viewerézui.actio...

PAGE

Page | of |

10:17:40 AM

4/19/2019

12/ile2

 

 
“his ur 5 eS Se ~

DEVI, LE TAL evict Was

From H¥YLarPAK EBENTeETrprise

Med@ace Therapy Center LLC
HT P2019 93807 AM
Patsine Ledger Vist

FRANK MILLER

Account = MAT 968

FRANK MILLER

 

 

Charges insPay [PatPay Pata djvatt Patal Ing POS LOB Cause fl

 

 

DOS

In AgiAnit

fnsBal iBal

 

 

 

 

 

 

He PRY

$220 081 23.53

S500 [S8G8

AUNTINGTOR,

SOU

Shieh

'e5,00.

 

SON

¥A CENTER

 

“f af TE
¥ :

OB
tty F

 

 

 
 

41/350" Mo

+

si00.b0 889, 6%

56 §: wa

2

70

0.00)

$0.0 180.0

mI

Wa CENTER

LUNTINGTON: corre

FOBL

hats fF

 

 

 

PLoS

joo poses

SAKE S32

0. ag

fup.80. 5

Fadl

0.00

HUNTINGTON
VACERTER

orrict

ROR
lafe |

 

OL A8- 219

S100.00/539.68

SOANY [$41.32

$0 0H

$0.00

LER TING TOW! spec:

“[ngda Fe

VA CENTER

OD

 

slo rsadeaars

S109 {er

 

5,0)

S).00 en.

| 200 Das LONGt

HUNTINGTON

OFFIC}

 

 

 

 

‘a a0 90.00 Sa TER 3347
pe — nel P PACER 3.
i - os : . AT AE we NE” t
6D ROL OIS ti. $0.00 |Si.08 80.00. fhO.UR 10.00} tap 0 Tee vee OEE 33404

 

=

dus more

 

STO OLISC. OF

 

S040 (80.00

S00) $0.00

 

SU) Gols (aay

HUNTINGTONL.
VA CENTER

OPEC

 

 

 

 

 

 

 

 

 

 

 

            

 

 

 

 

 

gigs Ht 2005 isioelse.un ‘sooo sow kode Isa.ear bey sngols so.anON ENG TON: aan
: é ee a SOC HR ay) (1.0018 150.80) VMACENTER | arr 93322 4]
SOUT Saka Sn00” Sein A NSIID.AT | —

 

 

 

Nrtnesed enor.

 

 

 
